                Case 1:19-cr-00477-SAG Document 1 Filed 10/09/19 Page 1 of 2



CJF9.29.19
PCM/BM: USAOti2019R00679


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA

          V .                                              CRIIVHNAL NO. 5R6 /9-0 P7

 KAHSIM RAY,                                               (Possession of Ammunition by a
                                                           Prohibited Person, 18 U.S.C.
                    Defendant                              § 922(g)(1); Forfeiture, 18 U.S.0 §
                                                           924(d), 28 U.S.C. §    1(c))   c.a
                                                                                          ..



                                         INDICTMENT
                                          COUNT ONE
         The Grand Jury for the District of Maryland charges that:


         On or about August 26, 2019, in the District of Maryland, the defendant,


                                         ICAHSIM RAY,

knowing he had previously been convicted of a crime punishable by imprisonment for a term


exceeding one year, knowingly possessed ammunition, that is, two Winchester .380 caliber


cartridges, six Browning .380 caliber cartridges and one Remington Peters .380 caliber cartridges,


and the ammunition was in and affecting commerce.


18 U.S.C. § 922(g)
            Case 1:19-cr-00477-SAG Document 1 Filed 10/09/19 Page 2 of 2




                                           FORFEITURE

         The Grand Jury for the District of Maryland further charges that:

                 Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant

  that the United States will seek forfeiture as part of any sentence in accordance with Title 18,

  United States Code, Section 924(d), as a result of the defendant's conviction under Count One of

  the Indictment.

                 As a result of the offense alleged in Count One of this Indictment, the defendant,

                                           ICAHSIM RAY,

  shall forfeit to the United States the ammunition listed in County One of this Indictment and

  involved in the commission of the offense.

  18 U.S.C. § 924(d)
  28 U.S.C. § 2461




                                                Ro ert K. Hur
                                                United States Attorney

  A TRUE BILL:


SIGNATURE REDACTED
  Foreperson                                    Date
